Title: From Thomas Jefferson to Thomas Newton, 9 November 1801
From: Jefferson, Thomas
To: Newton, Thomas


Dear Sir
Washington Nov. 9. 1801.
An extraordinary press of business has prevented my sooner acknoleging the reciept of your favor of Oct. 16. the articles from New Orleans were safely recieved, and I now with thankfulness inclose the 20 D. 75 c you had been so kind as to pay on that account. a few days before my return to this place two other pipes of Brazil wine had come to hand. this is the first occasion I have had to acknolege their reciept.  I am particularly obliged to you for having thought of me in the article of cyder. nothing is more desired generally than fine Hughes’s crab cyder. about 60. doz. bottles would probably be about a year’s supply. if you have in Norfolk, as they have in Philadelphia, persons who make a trade of bottling, perhaps it might be safer to have it bottled there & moved in bottles. but if it will come without fermentation or injury in the casks, and as safe from being drank & watered, we can have it bottled here. this would give us earlier use of it. I much wish mr Carrol may be able to furnish the whole quantity.
Though we have nothing but the newspaper account of Sterritt’s having captured the Tripolitan, yet it comes under hopeful appearances. I wish it true the rather as it may encourage the legislature to throw off the whole of that Barbary yoke. we could easily confederate 3. or 4. other nations who, dividing the cruising season with us, would relieve us from a great portion, & yet keep that sea under constant guard. a few years would destroy every vessel those states have, & they have no materials within themselves for building a single one. Accept my best wishes & affectionate esteem & respect.
Th: Jefferson
